            Case 3:20-cv-02731-VC Document 949 Filed 01/06/21 Page 1 of 1




                                 UNITED STATES DISTRICT COURT

                                NORTHERN DISTRICT OF CALIFORNIA


 ANGEL DE JESUS ZEPEDA RIVAS, et al.,                Case No. 20-cv-02731-VC
                  Plaintiffs,
                                                     ORDER DENYING MOTION TO FILE
           v.                                        PORTIONS OF FEDERAL
                                                     DEFENDANTS' ANSWER UNDER
 DAVID JENNINGS, et al.,                             SEAL
                  Defendants.                        Re: Dkt. No. 934

          Although there is some ambiguity to the language of 8 C.F.R. § 208.6(c)(2)(ii), the only

reasonable way to resolve that ambiguity is to conclude that it does not require concealment of

the information the parties seek to file under seal here. Any other construction would raise

constitutional questions relating to the public’s right of access to court documents. The parties

may consider whether particularly sensitive information from underlying immigration

proceedings should be sealed on a case-by-case basis, but it is not appropriate to use section

208.6 as a blanket matter to seal any and all information related to an underlying immigration
proceeding in a federal court case brought by ICE detainees. Accordingly, the motion to seal is

denied.

          IT IS SO ORDERED.

Dated: January 6, 2021
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge
